Citation Nr: 1800057	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-09 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for status post trauma, coccyx with residual changes, claimed as coccydruia.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left wrist disability

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to an initial compensable disability rating for service-connected left shoulder degenerative changes.

6.  Entitlement to an initial compensable disability rating for service-connected left knee patellofemoral syndrome.

7.  Entitlement to an initial compensable disability rating for service-connected right knee patellofemoral syndrome.

8.  Entitlement to an initial compensable disability rating for service-connected allergic rhinitis.

9.  Entitlement to an initial compensable disability rating for service-connected tension headaches.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to August 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2017 the Veteran testified in a Videoconference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds the issue of entitlement to TDIU was raised by testimony at the hearing before the undersigned; therefore, the issues before the Board are as noted on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a February 2017 hearing before the undersigned VLJ, the Veteran testified regarding his claims for service connection.

Specifically, the Veteran testified that his right shoulder manifested with the same issues as his service-connected left shoulder disability, but worse, and that a private physician had diagnosed the Veteran with bilateral wrist arthritis.  The Veteran's claims file does not appear to have any private medical treatment records after December 16, 2011.  Among the private records that are associated with the Veteran's claims file is a December 2011 opinion stating that it was more likely than not that the Veteran's coccyx injury is due to service.  However, the private physician did not diagnose a current specific coccyx injury or disability, other than pain, and as a supporting rationale for the etiology opinion, cited a computed tomography (CT) scan that revealed the "possibility of an old injury to the coccyx."  Furthermore, physician and X-ray examination results of the pelvis, dated July 2011, revealed a "step off" disability of the mid to lower sacrum which "may be old fracture."  The physician further stated that "this may represent chronic nonunion of the sacrum" however no clear diagnosis was rendered and attributed to the Veteran's in-service injury to the tailbone.

The Veteran was last afforded a VA examination for the aforementioned claimed disabilities in August 2010, coinciding with his separation from active duty.  Given the Veteran's assertions of current disabilities (wrist arthritis and right shoulder limited range of motion), documented in-service injuries, and current medical evidence (current coccyx/sacrum disability manifestations possibly related to the in-service injury) the "low threshold" standard [for when an examination is necessary] endorsed in McLendon is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the hearing, the Veteran also testified that he received diagnoses and ongoing treatment for right shoulder and bilateral wrist pain through private or "civilian" doctors.  He further testified that he would follow up with VA or "military" doctors to document his private treatment.  It is unclear, however, how extensive, or for which disabilities, this treatment documentation was.  Furthermore, a review of the Veteran's VA claims file reveals that there are no post-service VA treatment records and no private treatment records past December 16, 2011.  The private treatment records that do exist do not address the right shoulder and bilateral wrist disabilities that the Veteran is claiming.  Thus, it appears that there exist records of relevant VA and private treatment that have not been associated with the record before the Board.  Those records, as well as any VA treatment records, should be obtained on remand.

Also during the hearing, the Veteran testified that his service-connected left shoulder disability, bilateral knee disabilities, allergic rhinitis, and tension headaches had gotten worse.  The most recent VA examination for these disabilities coincided with the Veteran's separation from active duty in August 2010.

Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected left shoulder disability, bilateral knee patellofemoral syndrome, allergic rhinitis, and tension headaches on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The issue of entitlement to TDIU is inextricably intertwined with the service connection and rating issues being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).  The Veteran complete an Application for TDIU, VA Form 21-8940, with details of his work and education history.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Form 21-8940 and request that he supply the requisite information including his employment status.

2.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records of private treatment during the period after service separation and all updated VA treatment records.

3.  After completion of the foregoing, schedule the Veteran for the appropriate examination to ascertain the nature and likely etiology of his claimed right shoulder disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran, the examiner should address the following:

(a)  Specifically identify any current right shoulder disability.

(b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right shoulder disability is etiologically related to the Veteran's active duty service, to include in-service injury to the right shoulder?

In providing the requested opinions, the examiner should consider the Veteran's lay statements, to include his sworn testimony before the undersigned VLJ, concerning his claimed right shoulder disability and in-service right shoulder injury as credible and comment on them accordingly.

4.  Schedule the Veteran for the appropriate examination to ascertain the nature and likely etiology of his claimed bilateral wrist disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran, the examiner should address the following:

(a)  Specifically identify any left or right wrist disability.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left or right wrist disability is etiologically related to the Veteran's active duty service?

In providing the requested opinions, the examiner should consider the Veteran's lay statements, to include his sworn testimony before the undersigned VLJ, concerning his claimed bilateral wrist disabilities as credible and comment on them accordingly.  The examiner should also address any records obtained on remand that indicate arthritis of the wrists.

5.  Schedule the Veteran for the appropriate examination to ascertain the nature and likely etiology of his claimed residuals of a coccyx injury.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran, the examiner should address the following:

(a)  Specifically identify any disability related to the coccyx?

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed coccyx or sacrum disability is etiologically related to the Veteran's active duty service, to include the documented in-service tailbone injury?

In providing the requested opinions, the examiner should consider the Veteran's lay statements, to include his sworn testimony before the undersigned VLJ, concerning his claimed residuals of a coccyx injury as credible and comment on them accordingly.  The examiner should also specifically address the private medical records from July 2011 indicating that the Veteran has a sacrum step off deformity and residuals of a sacrum fracture and the December 2011 opinion by Dr. R.J.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected left shoulder condition and identify all orthopedic and neurological manifestations.  Copies of the Veteran's claims file and any pertinent records should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's left shoulder condition.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiners must test the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If a neurological abnormality is noted, the examiner should specifically address what nerve(s) is/are affected and whether the impairment is "mild," "moderate" or "severe," fully explaining the rationale behind any opinion rendered.

7.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected bilateral knee patellofemoral syndrome.  Copies of the Veteran's claims file and any pertinent records should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's bilateral knee patellofemoral syndrome.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiners must test the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

8.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected allergic rhinitis.  Copies of the Veteran's claims file and any pertinent records should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's allergic rhinitis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

9.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected tension headaches.  Copies of the Veteran's claims file and any pertinent records should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's tension headaches.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

10.  Thereafter, readjudicate the Veteran's claims, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




